Citation Nr: 1310525	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-21 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to December 1970 and from November 1972 to June 1976.  

This appeal to the Board of Veterans' Appeals (Board) arises from an October 2007 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans' Affairs (VA).

In September 2012, a Board hearing was held in San Antonio before the undersigned Veteran's Law Judge; a transcript of the hearing is of record.  At the hearing the Veteran submitted additional evidence with a waiver of consideration by the agency of original jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Hypertension was first diagnosed at the Veteran's October 1972 entrance examination prior to commencement of his second period of active duty.  

2.  The pre-existing hypertension is not shown to have been aggravated by the Veteran's second period of active duty.  There is also no indication that hypertension became manifest during the first period of active duty or within a year after this period.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).   Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

A December 2006 letter explained the evidence necessary to substantiate the claim and VA and the Veteran's responsibilities.  The letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the letter explained how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This letter was provided to the Veteran prior to the initial adjudication of his claims, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the duty to assist, the claims file contains the service treatment records, VA treatment records, the reports of VA examinations, including one performed in March 2012, and the assertions of the Veteran and his representative.  

The claims file does not appear to contain the most recent records of VA treatment for hypertension.  The records, which are already associated with the claims file, however, clearly show documentation of hypertension post-service as early as 1989 and documentation of treatment of hypertension as early as 2000.  (The Board also accepts the Veteran's credible testimony that he first began taking medication for hypertension in 1997).  Also, during the March 2012 VA examination, the examiner diagnosed the Veteran with hypertension, made note of his current medication regime and found that the hypertension was well-controlled by the medication.  Thus, the Veteran's current hypertension is already well-established.  Consequently, as his contention in this case is simply that pre-existing hypertension, first diagnosed during the October 1972 entrance examination preceding his second period of service was aggravated by this second period of service, there is no indication that more recent records, documenting the current hypertension and treatment therefor, would have any bearing on the determination of whether such aggravation occurred.  Accordingly, a remand to attempt to obtain such records would confer no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Also, the service treatment records do not include a separation examination report or medical history report pertaining to the Veteran's second period of service.  The Veteran has not alleged that he actually had a separation examination or filled out a medical history report prior to the conclusion of his second period of service, however.  There is also no indication that the service treatment records are incomplete.  Thus, the record does not tend to suggest that such an examination was performed or that such a medical history report was filed.  Accordingly, VA's duty to assist does not require an additional search for such information.  

The Board also notes that the March 2012 VA examiner did not provide an opinion as to the likelihood that the Veteran's hypertension was incurred in or caused by his first period of military service.  Such an opinion was not required, however.  Notably, hypertension was not diagnosed during the first period of service; there is no evidence or even allegation by the Veteran or his representative suggesting a relationship between the first period of service and the current hypertension; and there is no evidence or allegation of manifestation of hypertension within the applicable presumptive period (i.e. the first year after the first period of service).  Thus, the evidence does not meet even the low threshold of indicating that the hypertension may be related to the first period of service.  See McClendon v. Nicholson, 20Vet. App. 79, 86 (2006).  Consequently, an examination and or medical opinion pertaining to whether the Veteran's current hypertension was caused by his first period of active duty is not necessary.  38 C.F.R. § 3.159(c)(4).  In sum, no further action is required to comply with the duty to notify and assist the Veteran in developing the facts pertinent to his claim.

II.  Analysis

As noted above, the Veteran has alleged that his current hypertension was aggravated by his second period of service.  In particular, he has asserted that the disease was aggravated by the food he was given to eat during service, by the smoking of cigarettes that were provided in his C rations and by the drinking of coffee and alcohol during service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; VAOPGCPREC 3-03. Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened. Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

For VA purposes, hypertension must be confirmed by readings taken two or more time on at least three different days.  For disability purposes, hypertension generally means that diastolic blood pressure is predominantly 90 mm. or more, and isolated systolic hypertension means that systolic blood pressure is predominantly 160 mm. or more.  Hypertension or isolated systolic hypertension generally must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Note 1 following Diagnostic Code 7101.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, a medical opinion was not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service treatment records pertaining to his first period of service do not show any findings of hypertension.  On July 1966 entrance examination, blood pressure was 122/89.  Blood pressure was measured as 140/60 on April 30, 1970 when he was seen for viral syndrome with a 102 fever.  On October 1970 separation examination, blood pressure was measured as 142/82.  The Veteran's heart and vascular system were both found to be normal.  On his October 1970 report of medical history at separation, the Veteran did not report any prior or current high blood pressure.  

At his October 6, 1972 entrance examination for his second period of active duty, blood pressure was initially measured as 158/90 and the Veteran was diagnosed with hypertension.  Four subsequent measurements taken over a two day period were: October 24th- 138/80 and 130/80, and October 25th-132/80 and 136/78.  On his October 1972 report of medical history, the Veteran did not report any prior or current high blood pressure.  

VA medical records from 1989 to 1990 show some elevated blood pressure readings along with a noted history of hypertension.  In May 1989, blood pressure was found to be 130/80 and in November 1989 blood pressure was found to be 160/110.   In June 1990, the Veteran underwent below the knee amputation of the right leg due to gangrene of the right foot.  He subsequently contracted aspiration pneumonia and received treatment with antibiotics.  On June 25, 1990, while undergoing treatment for pneumonia, blood pressure was measured as 170/78.  It was also noted that blood pressure during late June generally ranged from 130 to 160 over 70 to 100.  

VA treatment records from 2000 to 2007 show ongoing treatment for hypertension.  The Veteran received ongoing medication for hypertension, including Atenolol and hydrochlorothiazide.  In July 2006, the Veteran's blood pressure was found to be elevated but it was noted at the time that he had not taken his metroprolol that morning.  Thus, he was counseled to take his medication regularly.  

During an October 2007 VA examination, the Veteran reported that he was diagnosed with hypertension in about 1972 and had subsequently been put on medication.  He was currently taking metroprolol and enlapril.  Physical examination showed blood pressure in the sitting position of 140/80, in the recumbent position of 130/84 and in the standing position of 120/80.  The pertinent diagnosis was hypertension, mild.     

At a March 2012 VA examination, the examiner noted that he had reviewed the claims file.  He indicated that the Veteran was currently taking enlapril, carvedilol and Lasix for hypertension.  Blood pressure readings were 130/82, 124/78 and 130/78.  The examiner diagnosed the Veteran with hypertension.   The examiner noted the Veteran's contention that the hypertension was aggravated by the foods he ate during this second period of service, along with the smoking of cigarettes that were provided in C rations, and the drinking of coffee and alcohol.  The examiner, found, however, that the hypertension, initially diagnosed during the October 1972 entrance physical was not aggravated by the Veteran's second period of active duty.  The examiner commented that most patients with hypertension have primary or essential hypertension, the pathogenesis of which is poorly understood.  Numerous risk factors for developing hypertension had been identified, including African American race, a history of hypertension in one or both parents, a high sodium intake, excess alcohol intake, excess weight and physical inactivity.

In the Veteran's case, the examiner noted that there was a lack of medical evidence in the service treatment records to show that the Veteran's hypertension was worsened or aggravated while in service beyond its normal course.  He also noted that the Veteran's blood pressure was shown to be well-controlled with medication.  Consequently, he concluded that the blood pressure was not aggravated by the second period of active duty.  

In a November 2012 letter, a treating physician noted that he was monitoring the Veteran's hypertension, which according to his report had begun in 1972.  The Veteran had reported that the hypertension had remained untreated for several years.  

During the September 2012 Board hearing, the Veteran testified that the first time he became aware of his hypertension was when it was diagnosed during the October 1972 entrance examination.  He also reported that he started taking medication sometime after 1997, the time frame after he had cleared up a problem with substance abuse.   He contended that the high fat content in the food he received during the second period of service, along with not receiving treatment during service for hypertension, resulted in aggravation of the condition. 

In the instant case, the medical evidence shows that hypertension was first noted during the October 1972 entrance examination prior to the Veteran's second period of active duty.  The Veteran's reporting also supports this finding, as he testified that he first learned that he had hypertension at this time.  Thus, as hypertension was clearly noted upon entrance into the second period of service, the primary question in this case is whether this pre-existing disease was aggravated by this second period of active duty.  

As there is no evidence that the pre-existing hypertension underwent an increase in severity during the second period of service, the Board may not presume that the hypertension was aggravated by this second period of active duty.  See 38 C.F.R. § 3.3069(b); Hunt, 1 Vet. App. 292, 297 (1991).  Also, the March 2012 VA examiner, after examining the Veteran and reviewing the claims file, specifically found that the hypertension was not aggravated by the second period of active duty.  The examiner provided a specific rationale for this opinion, noting that there was a lack of medical evidence in the service treatment records to show that the Veteran's hypertension was worsened or aggravated while in service beyond its normal course and that the Veteran's blood pressure was currently shown to be well-controlled with medication.  There is no medical opinion of record to the contrary (i.e. an opinion tending to indicate that the pre-existing hypertension was aggravated by the second period of service).  Moreover, as a layperson, the Board finds that the Veteran's allegation of such aggravation is entitled to minimal probative value.   See e.g. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Accordingly, the weight of the evidence is against a finding that the pre-existing hypertension was aggravated by the second period of active duty.  

The Board has also considered whether service connection for hypertension could be warranted on a direct or presumptive basis.  As there is no allegation or findings of hypertension during the first period of service, however, and no indication that hypertension became manifest during the first year after the first or second period of service, there is no basis for an award of direct or presumptive service connection.   Notably, the service treatment records do contain two mildly elevated systolic blood pressure readings during the first period of service but these readings are not accompanied by any diagnosis of hypertension or high blood pressure and there is no evidence or even allegation of record, which suggest any relationship between these findings and the Veteran's current hypertension.   Additionally, as explained above, a VA examination and/or medical opinion concerning a relationship between the first period of service and the current hypertension was not necessary.   

In sum, as the weight of the evidence is against a finding of service connection on the basis of aggravation or on a direct or presumptive basis, the preponderance of the evidence is against this claim and it must be denied.  


ORDER

Service connection for hypertension is denied.  

 


____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


